DETAILED ACTION
This action is responsive to the Amendment filed on 01/19/2021. Claims 1-24 had been previously canceled. Claims 25-44 are pending in the case. Claims 25, 32, and 39 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly-added “location condition/data” features of independent claims 25, 32, and 39 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 28, 35, and 42 are objected to because of the following informalities:
Claims 28, 35, and 42 reintroduce the limitation “a display medium” (lines 2, 3, and 3, respectively) after antecedent basis had already been established for the same exact limitation in lines 11, 11, and 10 of parent claims 25, 32, and 39, respectively, thus introducing an improper double antecedence issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-44 are rejected under 35 U.S.C. § 103 as being unpatentable over Castanho et al. (US Patent Application Pub. No. 2007/0118599, hereinafter “Castanho”) in view of Gordon et al. (US Patent Application Pub. No. 2018/0032997, hereinafter “Gordon”).

As to independent claims 25, 32, and 39, Castanho shows a method, a system, and a concomitant medium [figs. 1-3] for delivering informational events to a user of a data management system [¶ 03], comprising:
receiving, into the memory from the user of the data management system, content configuration information defining a first informational element that is retrieved from one or more data sources selected based on a type of the first informational element [See (for example, in ¶¶ 08-12, 72-73, 79, 94-98, 113, & 119- the ability for a user to set up one or more subscriptions to a given subscription service via which they can subscribe to a plurality of different notification types. Thus, after the user’s service subscription and notification configuration, the notification information is selected from and retrieved by the respective service based on the type of the selected subscription/notification. In particular, see how:
“Services may be, for certain embodiments, particular customized versions of the system or application, accessible through a web browser and a specific URL. A customer may have more than one service. The illustrated system may be designed to allow customization. …
In embodiments herein, events may be notifications to users, e.g., by one or more types of messages sent by services which are subscribed to by the users. Event names can be customized (e.g. alerts, notifications) in different services as programmed by the customer. Users or members, in embodiments herein, may, e.g., be those individuals who have the ability to log in to the service, and who may or may not be “subscribed” to receive events.
… In embodiments, the term “subscription” may refer to the process by which members of all services select events to receive. Becoming a member of a service by any means (sign-up or creation by an administrator of the service)—or even the monetary transaction described above, although it may be a necessary precursor—does not mean that a user has actually selected events to receive. When a user of any billing plan in any plan selects an event, the user is said to be “subscribed” to that event. In certain embodiments herein, regardless of billing status, a user may not be  the user has selected at least one event to receive.” (¶¶ 22-24)
See also the content configuration information options for defining a first informational element that is retrieved from one or more data sources (e.g. services/subscriptions/customers) selected based on a type of the first informational element throughout ¶¶ 46-65.]; 
receiving, into the memory from the user of the data management system, trigger event configuration information defining a trigger event, the trigger event including a location condition under which the trigger event occurs [“users can subscribe to notification events via any device type (phone, fax, email, pager, SMS (Short Message Service), WAP (Wireless Application Protocol), PDA or other wireless device). This empowers the user to prioritize and specify “how” to receive a notification. In addition, the present disclosure provides an extensive and flexible scheduling feature allowing the user to specify “who” and “when” (and where if not contained in the “how”) to receive each notification. Recipient are those designated to receive the messages or notifications, and recipients may be users, administrators or third parties. For example, third parties may be government or regulatory agencies and/or officials, and similar types of organizations and/or officials.
The illustrated embodiment with the advantages of specifying “how” and “when” to receive many different types of information enhances the traditional Internet service subscription type applications. As an example, with the illustrated embodiment recipients can now choose to receive critical information at work Monday through Friday between the hours of 9:00 AM and 5:00 PM. In addition, recipients can create the recipients are commuting, at home, asleep, and traveling. {…}” (¶¶ 08-12)]; 
receiving, into the memory from the user of the data management system, target display configuration information defining a target display interface and a display medium for presenting the first informational element [“FIG. 4 is a schematic diagram of a notification service user interface. In the illustrated embodiment, the interface represents a computer screen type interface, with graphical elements representing or providing access to displayed information or information inputs. Example graphical elements include a textual representation of a URL link (e.g., Account Profile 402), a check box (e.g., the check box next to the term Office Phone), a pull down menu (e.g., the flight delay time pull down menu 416), etc.
The illustrated user interface 400 includes an Account Profile link 402, a Contact Information link 404, and an event notification interface 406. The illustrated event notification interface 406 includes event type graphical elements 408 identifying different event types. As shown, a provider may set up event types A, B, C, and D, for which notification criteria can be specified via a notification criteria input 410 and a notification channel can be specified via a notification channel input 412. In the example shown, event type A is Flight Delays, event type B is Cancellations, event type C is Gate Changes, and event type D is Flight Switching Incentive.
The illustrated event notification interface 406 includes event notification inputs to specify event notification criteria, via notification criteria graphical elements 410. In the embodiment, for a flight delay event type, the notification criteria graphical elements 410 drop down menu to specify the amount of time a flight will be delayed before an event notification will be triggered.
One set of the specified event notification criteria is associated with a first individual user or plural set of users, and a different set of the specified event notification criteria is associated with a second individual user or plural set of users. For example, using an interface like the one shown in FIG. 4, users signup and subscribe to events published by the service providers. The service providers may trigger events, and an alert system may cause notification messages to be sent to the subscribers. In an embodiment, the alert system includes a database. An airline service provider may, e.g., provide events including those shown in FIG. 4 (e.g., Cancelled Flight, Delayed Flight, and Gate Change), and a user may select an event by specifying how the user wants to be contacted per event.
An interface may be provided (e.g., a screen accessible via Contact Information link 404 in the interface shown in FIG. 4) which includes contact information inputs (not specifically shown) to specify given contact information of a given user associated with a given set of the specified event notification criteria. The given contact information defines a communication destination to which a message is to be sent in response to an external event occurrence in satisfaction of the given set of the specified event notification criteria. The given contact information is associated with the given user, so messages to that user can be sent to their appropriate destination.
The computer system, through which inputs are accepted, e.g., as shown in FIG. 4, includes an interface in communication with a notification service database. That database is coupled to a message routing and delivery system adapted to send a message to the defined communication destination in response to an external event occurrence in satisfaction of the given set of the specified event notification criteria.” (¶¶ 119-124)]; 
receiving, by the one or more processors, {…} data from a first computing device associated with the user {…}; determining, by the one or more processors, using the received {…} data, that the trigger event is satisfied based on the location condition; automatically retrieving, by the one or more processors, the first informational element based on the content configuration information when the trigger event is satisfied; selecting, by the one or more processors, the first computing device on which to present the first information element responsive to determining that the first computing device is configured to present the first informational element and based on the target display configuration information configured by the user of the data management system; and transmitting, by the one or more processors, the first informational element to the first computing device to cause the first information element to be presented via the first computing device responsive to selecting the first computing device [“… users can subscribe to notification events via any device type (phone, fax, email, pager, SMS (Short Message Service), WAP (Wireless Application Protocol), PDA or other wireless device). This empowers the user to prioritize and specify “how” to receive a notification. In addition, the present disclosure provides an extensive and flexible scheduling feature allowing the user to specify “who” and “when” (and where if not contained in the “how”) to receive each notification. Recipient are those designated to receive the messages or notifications …
The illustrated embodiment with the advantages of specifying “how” and “when” to receive many different types of information enhances the traditional Internet service subscription type applications. …
User recipients can create and maintain a personal profile detailing the happenings to which they want to subscribe and be notified, the device by which they would like to be contacted, and any specifications they may have about timing requirements. …” (¶¶ 08-12)].

As shown above, Castanho explicitly takes into account location-based conditions as part of its triggering criteria. However, when it describes the operability to determine whether a user is “at work” (Castanho: ¶ 09) and/or whether a user is currently “commuting, at home, asleep, and traveling” (Castanho: ¶ 09), Castanho does not appear to explicitly recite that these “where” triggers/determinations (e.g. triggers based on the “where” question in Castanho: ¶ 08) are based on location data indicating a current location of the first computing device. In an analogous art, Gordon shows:
receiving, into the memory from the user of the data management system, trigger event configuration information defining a trigger event, the trigger event including a location condition under which the trigger event occurs; {…} receiving, by the one or more processors, location data from a first computing device associated with the user, wherein the location data indicates a current location of the first computing device; determining, by the one or more processors, using the received location data, that the trigger event is satisfied based on the location condition [“FIG. 49-10 shows a mobile device interface 49-1000 for receiving one or more triggers {…}
{…}
After selecting the one or more possible destinations and/or recipients, the user may select “send” to send the photos to the selected destinations {…}
{…} the email may be sent based off of one or more context sensors, including a location (e.g. send email when user is at home, etc.), a network (e.g. send only when connected to WiFi, etc.), one or more devices (e.g. send email when user is within a set geographic threshold to another contact's device, send email when user is within a set geographic threshold to a secondary device, etc.), a time (e.g. a minimum of five minutes at a location before sending the email, send email at 8 pm, etc.), and/or any other context aware criteria.” (Gordon: ¶¶ 1876-1881)
“FIG. 49-15 shows an online interface 49-1500 for viewing one or more selected instructions {…}
As shown, the online instruction database interface 49-1502 may display one or more selected instructions 49-1504 {…}
{…} more than one set of triggers may have been previously selected by the user. The more than one set of triggers may be displayed as one combined set of triggers, or in another embodiment, more than one set of triggers may be associated with the instruction. {…} Of course, any number of sets of triggers may be associated with the instruction.
permissible run locations (e.g. based off of device location, etc.), permissible run friends (e.g. instruction may be run when a device and/or contact is near, instruction may be prevented to be run when a device and/or contact is near, etc.), automatic settings (e.g. configure user's mobile device based on triggers, actions, and/or settings, etc.), settings associated with controlling the user's mobile device (e.g. set volume, set screen brightness, set power mode, etc.), and/or any other settings which may relate in some manner to the instruction. In another embodiment, a user may download and/or select a set of predefined settings (e.g. included in the instruction file, etc.), and/or may input all settings relating to the instruction.
As shown, the online instruction database interface may include one or more options 49-1506 associated with the selected one or more instructions, including the ability to modify, share link, add another instruction, register device, send to user device, send to another device, and/or any other feature which may relate to the instruction. In some embodiments, the ability to modify may include add, removing, and/or modifying in any manner the triggers, actions, metadata, settings, and/or any element associated with the instruction; the ability to share a link may include sending (e.g. via email, via html send form, via SMS, via chat, etc.) a link (e.g. HTML address, etc.) associated with the selected one or more instructions; the ability to add another instruction may include searching and adding in an additional one or more instructions; the ability to register device may include registering a device that is associated with the user (e.g. mobile device, desktop device, automobile, etc.); the ability to send to user device may include sending the displayed instruction to a default device (as preselected by the user, etc.); the ability to send to another device may include sending the displayed instruction to another device associated with the user and/or sending the instruction to a device not associated with the user (e.g. a device associated with a trusted contact, a device with permission to the user to modify, etc.). Of course, any option associated with the selected one or more instructions may be displayed.” (Gordon: ¶¶ 1918-1926)
“In various embodiments, possible triggers may {…} be associated with a location, time, {…} and/or any other item which may relate to some input to the user device. {…}” (Gordon: ¶ 1933)
“{…} the metadata may include the ability to insert an instruction title, an author, a location/geotag {…}” (Gordon: ¶ 1937) 
For even further context/examples, see also Gordon: figs. 33, 38, 41, 47-3 – 47-14, 48-12A – 48-12B, & 49-3 – 49-26; ¶¶ 0003-0005, 0307-0314, 0337-0351, 0361-0375, 0378-0380, 0462-0504, 0553, 0605, 0946-0953, 1243-1279, 1257, 1707, 1714-1728, 1876-1893, & 1918-1940.]; 

One of ordinary skill in the art, having the teachings of Castanho and Gordon before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Gordon’s device location-based trigger teachings into Castanho. The rationale for doing so would have been that Castanho already explicitly indicated its intent to define “how,” “who,” “when,” and “where” triggers (Castanho: ¶¶ 08-12), and Gordon confirms that its invention, which provides informational elements 

	As to dependent claims 26, 33, and 40, Castanho-Gordon further shows:
wherein each of the one or more conditions is further based on a particular time schedule, or when the first computing device is used in a first activity [See, e.g., the “when,” “where,” and/or the specific happening/trigger conditions in at least Castanho: ¶¶ 03, 08-12, 37, 78, 97, & 119-124. See also the many time schedule- and/or activity-based conditions throughout Gordon: ¶¶ 1716-1727, 1918-1926, 1933, etc.].

As to dependent claims 27, 34, and 41, Castanho-Gordon further shows:
monitoring, by the one or more processors, a status of the one or more conditions [“The System Monitoring Server 300 is a single instance NT (Microsoft Corp. trademark) server that controls all monitoring aspects of the application. It is the responsibility of the system monitoring service to start and stop all services, distributes runtime data changes to the application services, and to constantly monitor the status of all running services.” (Castanho: ¶ 100). See also Gordon: ¶¶ 1707, 1714-1727, 1918-1926, 1933, etc.].


presenting to the user a graphical user interface on a display medium associated with the data management system in which the user configures one or more of the content configuration information and the trigger event configuration information [See, for example in Castanho: figs. 4; ¶¶ 73, 78, & 119-124 and/or Gordon: figs. 47-6 – 47-11, 48-12A – 48-12B, & 49-3 – 49-26, the graphical user interface in which the user configures one or more of the content configuration information and the trigger event configuration information.].

As to dependent claims 29, 36, and 43, Castanho-Gordon further shows:
presenting to the user, via a graphical user interface, a list including the first computing device and a second computing device; and receiving, from the user via the graphical user interface, a selection of the second computing device on which to present the first information element [The user may select amongst a plurality of different computing devices on which to present the first information element (see, e.g., the list of multiple selectable devices 418-426 in Castanho: fig. 4 and/or throughout Castanho: ¶¶ 05-12, 18, 37, 59, 73, 81, 95-98, & 119-124). See also the many examples Gordon: ¶¶ 0950-0953, 1243-1279, 1366-1371, 1880-1881, & 1918-1926 and/or any of the device lists and/or “Register Device” dropdowns illustrated throughout Gordon: 48-12A – 48-12B & 49-3 – 49-26.].

As to dependent claims 30, 37, and 44, Castanho-Gordon further shows:
determining, by the one or more processors, that the first computing device is not configured to present the first informational element; determining, by the one or more processors, that a second computing device is configured to present the first informational element; and transmitting, by the one or more processors, the first informational element to the second computing device to cause the first information element to be presented via the second computing device [“As shown, the online instruction database interface may include one or more options 49-1506 associated with the selected one or more instructions, including the ability to modify, share link, add another instruction, register device, send to user device, send to another device, and/or any other feature which may relate to the instruction. In some embodiments, the ability to modify may include add, removing, and/or modifying in any manner the triggers, actions, metadata, settings, and/or any element associated with the instruction; the ability to share a link may include sending (e.g. via email, via html send form, via SMS, via chat, etc.) a link (e.g. HTML address, etc.) associated with the selected one or more instructions; the ability to add another instruction may include searching and adding in an additional one or more instructions; the ability to register device may include registering a device that is associated with the user (e.g. mobile device, desktop device, automobile, etc.); the ability to send to user device may include sending the displayed instruction to a default device (as preselected by the user, etc.); the ability to send to another device may include sending the displayed instruction to another device associated with the user and/or sending the instruction to a device not associated with the user (e.g. a device associated with a trusted contact, a device with permission to the user to modify, etc.). Of course, any option associated with the selected one or more instructions may be displayed.” (Gordon: ¶ 1926)
For further context/examples, see also Gordon: ¶¶ 0365-0369, 0950-0953, 1243-1279, 1366-1371, 1880-1881, & 1943-1949, and/or how any computing device associated with the user (including a second computing device) may be configured by the user to receive and present the first informational element instead of a specific one/first computing device (see, e.g., the list of multiple selectable devices 418-426 in Castanho: fig. 4 and/or throughout Castanho: ¶¶ 05-12, 18, 37, 59, 73, 81, 95-98, & 119-124).].

As to dependent claims 31 and 38, Castanho-Gordon further shows:
defining the first informational element to include web analytics data [“Embodiments disclosed herein may be configured to support a number of business models. Embodiments when practiced on the Internet may be considered, in the Internet Layering Model used to describe the functions particularly on the Internet, to operate at the application layer five. When layers are discussed herein they refer to this model.” (Castanho: ¶ 19) 
“In embodiments herein, the term “subscription” may, e.g., be in reference to billing plans to describe those operations which involve a monetary transaction—e.g. a member of a service may be required to pay a sum of money by credit card to subscribe to the service; this is a “subscription” billing plan, a plan in which the user pays for access to the service. The second meaning is the “corporate” billing plan—used for customers who control the membership of the service internally, and who typically pay the term “subscription” may refer to the process by which members of all services select events to receive. {…} When a user of any billing plan in any plan selects an event, the user is said to be “subscribed” to that event. In certain embodiments herein, regardless of billing status, a user may not be considered to be “subscribed” until the user has selected at least one event to receive.” (Castanho: ¶ 24)
For even further context/examples, see also Gordon: figs. 33, 38, 41, 47-3 – 47-14, 48-12A – 48-12B, & 49-3 – 49-26; ¶¶ 0003-0005, 0307-0314, 0337-0351, 0361-0375, 0378-0380, 0462-0504, 0553, 0605, 0946-0953, 1243-1279, 1257, 1707, 1714-1728, 1876-1893, & 1918-1940.
Furthermore, although not currently required by the current prior art combination, it is respectfully submitted that dependent claims 31 and 38 do not appear to carry considerable patentable weight due to the non-functional descriptive material nature behind the terms “web analytics data” as currently recited (see MPEP § 2111.05).].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“{…} nowhere does Castanho teach or suggest "receiving ... location data from a first computing device associated with the user," and "determining ... using the received location data, that the trigger event is satisfied based on the location condition," as recited in claim 25.”

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

“Moreover, Castanho does not disclose or teach "receiving, into the memory from the user of the data management system, target display configuration information defining a target display interface and a display medium for presenting the first informational element," as recited in claim 25. Castanho discloses that "using an interface like the one shown in FIG. 4, users signup and subscribe to events published by the service providers. The service providers may trigger events, and an alert system may cause notification messages to be sent to the subscribers ... a user may select an event by specifying how the user wants to be contacted per event.... An interface may be provided ... which includes contact information inputs (not specifically shown) to specify given contact information of a given user associated with a given set of the specified event notification criteria. The given contact information defines a communication destination to which a message is to be sent in response to an external event occurrence in satisfaction of the given set of the specified event notification criteria. The given contact information is associated with the given user, so messages to that user can be sent to their appropriate destination." (Castanho, [0123]-[0124], Emphasis Added.) Thus, nowhere does Castanho disclose "target display configuration information defining a target display interface and a display medium for presenting," as recited in claim 25.”

The Office respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Moreover, Castanho explicitly shows many examples of receiving target display configuration information defining a target display interface and a display medium for presenting the first informational element. For example, Castanho clearly shows how: “users can subscribe to notification events via any device type (phone, fax, email, pager, SMS (Short Message Service), WAP (Wireless Application Protocol), PDA or other wireless device). This empowers the user to prioritize and specify “how” to receive a notification” (Castanho: ¶ 08), “specifying “how” and “when” to receive many different types of information” (Castanho: ¶ 09), “allowing recipients (customers, partners, suppliers and employees) to create their own profiles specifying an embodiment of a contact method, receiving device and timing for each type of happening to which they want to subscribe” (Castanho: ¶ 10), receiving target display configuration information “detailing the happenings to which they want to subscribe and be notified, the device by which they would like to be contacted, and any specifications they may have about timing requirements” (Castanho: ¶ 11), etc. For even further context, Applicant is invited to also consider the selectable list in Castanho: fig. 4 (e.g. items 418-426) which also show a means of receiving target display configuration information defining a target display interface and a display medium for presenting the first informational element. Furthermore, Applicant’s prior art arguments have been fully considered but are also moot in view of Gordon’s own teachings as presented above.

“Applicant respectfully submits claim 30 is patentably distinguished from Castanho. That is, Castanho does not teach or suggest "determining ... that the first computing device is not configured to present the first informational element," "determining ... that a second computing device is configured to present the first informational element," "transmitting ... the first informational element to the second computing device to cause the first information element to be presented via the second computing device," (emphasis added) as presently recited in claim 30. Claims 37 and 44 include similar claim language and are patentable for at least the reasons for which claim 30 is patentable, as well as for additional reasons apparent from the language of those claims. Withdrawal of rejection is respectfully requested.”

instead of a specific one/first computing device (see, e.g., the list of multiple selectable devices 418-426 in Castanho: fig. 4 and/or throughout Castanho: ¶¶ 05-12, 18, 37, 59, 73, 81, 95-98, & 119-124).

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Lefrancois des Courtis; Eric Alexandre et al.
US 20120072844 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Scofield; Christopher L. et al.
US 20140302878 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Dave; Swapnil R. et al.
US 20140236468 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Bonanni; Cristina et al.
US 20140135036 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Lv; Yuanfang et al.
US 20140095510 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location 

US 20130275875 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
SORDEN; Gary et al.
US 20130091452 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Velusamy; Umashankar et al.
US 20120164968 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Forutanpour; Babak et al.
US 20110306304 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Slavin; Alison Jane et al.
US 20100289644 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Cavanaugh; Craig
US 20090033515 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and 

US 20080182591 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Stevens; Gilman R.
US 6404880 B1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Proctor, JR.; James A. et al.
US 20160042342 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Wachter; Andreas K. et al.
US 20150319574 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
PARRA; Henry
US 20140115499 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
BAE; Jooyoon et al.
US 20140082501 A1
Receiving trigger event configuration information defining a trigger event 

US 20130304559 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
GARDENFORS; Dan Zacharias et al.
US 20130222236 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Raleigh; Gregory G. et al.
US 20130132854 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Bryant-Rich; Donald Ray et al.
US 20120265535 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
NAGDA; PARESH L.
US 20120253670 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.

US 20120052953 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Gruber; Thomas Robert et al.
US 20120016678 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Riemer; Michael S. et al.
US 20100216509 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Abu-Hakima; Suhayya et al.
US 20100199188 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Carani; Sherry L. et al.
US 20080174485 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Upton; John Daniel
US 20070188319 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location 

US 20040203847 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Robertson, Alan K.
US 20020067308 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Lopke; Michael S.
US 6553310 B1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Boortz; Jeffery Allen
US 20190020916 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Dunlap; Scott
US 20180313959 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Raleigh; Gregory G. et al.
US 20160373588 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and 

US 20150082212 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
LaMarca; Anthony G. et al.
US 20140171116 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Plotkin; Robert
US 20140115085 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Chan; Michael A. et al.
US 20140095617 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Ricci; Christopher P.
US 20130145360 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
CADUFF; David
US 20100303339 A1
Receiving trigger event configuration information defining a trigger event 

US 20100214090 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Johnson; William J.
US 20100069035 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Johnson; William J.
US 20090233623 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Johnson; William J.
US 20090233622 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Dargahi; Ross et al.
US 20090100367 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.

US 20070281689 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Gold; Jonathan A. et al.
US 20060271287 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Bajikar, Sundeep M.
US 20040198374 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
MIKKOLA, MARKUS et al.
US 20020047787 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Herz; Fredrick et al.
US 6571279 B1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Leipzig; Gordon I. et al.
US 20150215753 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location 

US 20140365304 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Schumann, JR.; Douglas D. et al.
US 20120123806 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
MOSHREFI; Afshin et al.
US 20110028137 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Story; Guy et al.
US 20080091796 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Matsuura; Satoshi et al.
US 20060156209 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Smith; James Kemp et al.
US 9984125 B1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and 

US 20170098235 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Kimchi; Gur et al.
US 20100251169 A1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.
Gordon; George Andrew et al.
US 10057400 B1
Receiving trigger event configuration information defining a trigger event including a location condition under which the trigger event occurs, and determining that the location condition is satisfied based on receiving location data from a first computing device associated with the user.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173